Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 04, 2021 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The rejections under 35 U.S.C. §§ 101 and 112(b) are withdrawn in response to the amendment to the claims.
Applicant’s arguments with regard to the rejections under 35 U.S.C. §§ 102(a)(2) and 103 have been fully considered, but are not persuasive for at least the following reasons.
On page 8 of the response, Applicant argues that Nie does not anticipate “receive a first user input indicating a line in the image”, explaining that because Nie’s spline curves are generated by a “curve generation unit 406”, Nie’s splines are not received from a user.   In response, the Examiner points out that the claims do not require that the lines are received from the user.  The specific language is, “receive a first user input indicating a line in the image”.  This language does not require that the user provide the line.  It only requires user input to indicate a line.  In Nie, the user determines control points in the image using an interactive device ([0084]).  These curve generation unit 406 then generates a corresponding spline curve based on the control points ([0084]; [0137]; [0146]).  Therefore, Nie’s system receives user input in the form of control points in the image via interactive device, and these control points indicate a line in an image because the spline curves are generated based on the control points.  Therefore 
	On page 9 of the response, Applicant argues that Nie does not suggest using regions on either side of a line input by a user as separate seeds to segment different anatomical structures.  The Examiner disagrees.  With regard to the specific claim language, Nie discloses two regions in the image, one on either side of the indicated line, each region abutting the indicated line on its respective side in paragraph [0146] and Figs.10A and 10B.  The spline corresponds to the indicated line.  In Figure 10B, for example, portions C and D are two regions which are on either side of the line, and they abut the line.  With respect to Fig.10A, paragraphs [0137]-[0138] also describe the spline curve dividing the original ROI into two portions.  These portions could each be considered a region abutting the spline curve.  Nie further discloses for each of the two regions: determine a segment corresponding to an anatomical structure comprises in the region using the region as a seed for determining the segment as follows: paragraph [0104] describes segmenting the ROI using region growing from a seed point, which may be a number of pixels or voxels; paragraph [0116] describes segmenting a VOI using region growing based on a seed point, where paragraph [0156] indicates that the seed point may be a region.  According to paragraphs [0072] and [0142] of Nie, a VOI may be organ or tissue.  Therefore, the VOI, which corresponds to the claimed segment, can be an anatomical structure.  Thus, Nie is seen to anticipate claims 1-4, 9-14.  Nie is also seen to render obvious claims 6-8, while Nie and Sinop, in combination is seen to render obvious claim 5, the reasons provided in the rejections below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20190139223 to Nie et al. (hereinafter referred to as “Nie”).
As to claim 1, Nie discloses a system configured for segmenting an image comprising one or more anatomical structures into segments, the system comprising:
	a memory comprising instruction data representing a set of instructions ([0063]);
	a processor configured to communicate with the memory and to execute the set of instructions ([0061]), wherein the set of instructions, when executed by the processor, cause the processor to:
	receive a first user input indicating a line in the image ([0083]-[0084]; [0146]; user inputs control points which are used to generate spline curve);
	define two regions in the image, one on either side of the indicated line, each region abutting the indicated line on its respective side ([0146]; Figs.10A, 10B; [0137]-[0138]; portions on either side of the spline curve are regions which abut the spline curve) and

	determine a segment corresponding to an anatomical structure comprised in the region, using the region as a seed for determining the segment ([0104]; [0116]; [0156], “the initial seed point may be a region”; the VOI may be an organ or tissue, [0072] and [0142]).
As to claim 2, Nie discloses the system as in claim 1 wherein causing the processor to determine a segment corresponding to an anatomical structure comprises causing the processor to:
	determine whether the region overlaps a portion of an anatomical structure in the image ([0086], target of interest is segmented by the line, dividing it into at least two portions, therefore each region overlaps a portion of the anatomical structure); and
	use the determined overlapped portion of the anatomical structure as the seed for determining the segment ([0156]).
As to claim 3, Nie discloses the system as in claim 2, wherein the image comprises a plurality of pixels or voxels ([0055]) and causing the processor to determine a segment corresponding to an anatomical structure comprises causing the processor to:
	use each pixels or voxels in the overlapped portion of the anatomical structure as a seed point for determining the segment ([0156], when a region is a seed point, the pixels or voxels of the region are the seed point).
As to claim 4, Nie discloses the system as in claim 1, wherein the image comprises a plurality of pixels or voxels ([0055]) and causing the processor to determine a segment corresponding to an anatomical structure comprises causing the processor to:
	use each pixels or voxels in the region having a value within a predefined range as a seed point for determining the segment ([0157]-[0158]).
As to claim 9, Nie discloses the system as in claim 1, wherein the first user input comprises the locations of two or more points on the image ([0084]) and the set of instructions, when executed by the processor, cause the processor to:
	determine a spline through the two or more points ([0084]); and
	wherein causing the processor to define two regions in the image comprises causing the processor to:
	define two regions in the image, one on either side of the determined spline, each region abutting the determined spline on its respective side ([0086]; Figs.10A, 10B).
As to claim 10, Nie discloses the system as in claim 1, wherein the line comprises a plurality of adjustable control points ([0139]); and wherein the set of instructions, when executed by the processor, further cause the processor to:
	receive a third user input to adjust one or more of the adjustable control points ([0139]); and
	update the shape of the line based on the adjustment indicated in the received third user
input ([0139]).
As to claim 11, Nie discloses the system as in claim 1, wherein the set of instructions, when executed by the processor, further cause the processor to:
	receive a fourth user input indicating another line in the image ([0146]);
	define two further regions in the image, one on either side of the other line, each further region abutting the other line on its respective side ([0146]);
	associate each of the two regions with a further region ([0146]); and
	for each of the two regions:

As to claim 12, Nie discloses the system as in claim 1, wherein the set of instructions, when executed by the processor, further cause the processor to:
	control a user interface to display the image, the line and the two regions ([0077]);
	change the perspective of the image ([0077], user changes angle of view or rotates the display window); and
	change the perspective of the line and the two regions, in accordance with the change of perspective of the image ([0077]).
As to claim 13, Nie discloses a computer-implemented method of segmenting an image comprising one or more anatomical structures into segments, the method comprising:
	receiving a first user input indicating a line in the image ([0083]-[0084]; [0146]; user inputs control points which are used to generate spline curve);
	defining two regions in the image, one on either side of the indicated line, each region abutting the indicated line on its respective side ([0146]; Figs.10A, 10B; [0137]-[0138]; portions on either side of the spline curve are regions which abut the spline curve); and
	for each of the two regions:
	determining a segment corresponding to an anatomical structure comprised in the region, using the region as a seed for determining the segment ([0104]; [0116]; [0156], “the initial seed point may be a region”; the VOI may be an organ or tissue, [0072] and [0142]).
Regarding claim 14, see the discussion above for claim 1.  Nie discloses a non-transitory computer readable medium storing instructions ([0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nie.
As to claim 6, Nie discloses the system as in claim 1, but does not explicitly describe wherein each region comprises a band lying parallel to the line, and wherein the parallel bands are symmetrical.  However, this is considered obvious over Nie’s disclosure.  Since Nie’s bands are defined on either side of the line, for any straight line the bands would be parallel.  Further, the shape of the bands would depend on the shape of the line as well as the shape of the region being segmented (note for example, Fig.10A or 10B).  In Nie’s system there could be such a region being segmented, in which the bands would be symmetrical.
As to claim 7, Nie discloses the system as in claim 1, but does not explicitly describe wherein the set of instructions, when executed by the processor, further cause the processor to:
	receive a second user input indicating a change in width of at least one of the regions; and
	adjust the width of the at least one region according to the received second user input.

As to claim 8, Nie discloses the system as in claim 7, wherein the second user input comprises a movement of an actuator or a movement on a touch screen and the width of the at least one region is changed in proportion to the magnitude of the movement of the actuator or the movement on the touchscreen ([0064], the interactive device can be a mouse, which inherently comprises an actuator).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nie in combination with U.S. Patent 7,822,274 to Sinop et al. (submitted by Applicant, hereinafter referred to as “Sinop”).
As to claim 5, Nie discloses the system as in claim 1, but does not disclose wherein causing the processor to determine a segment corresponding to the anatomical structure comprises causing the processor to:
	determine the segment using a graph cut segmentation process.
	However, determining a segment using a graph cut segmentation process is well known.  For example, Sinop teaches determining a segment using a graph cut segmentation process (column 1, lines 50-58).  As it is a well-known technique for image segmentation (Sinop: column 1, lines 50-51), it would have been obvious to utilize graph cut segmentation, as taught by Sinop, in Nie’s invention, as an alternative to Nie’s segmentation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665